DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 01/09/2020.  It is noted, however, that applicant has not filed a certified copy of the CN 202010021746.6 application as required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, a more descriptive title could be, “ACTIVE MATRIX ORGANIC LIGHT-EMITTING DIODE DISPLAY PANEL WITH COMPENSATION CAPACITOR”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-11 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2019/0392767 A1; hereinafter, “Kim”).
Regarding claims 1 and 8:
	re claim 1, Kim discloses an active matrix organic light-emitting diode display panel (Fig. 1 and [0064]), comprising a display area DA (Fig. 1 and [0050]) having a recessed space TH (Figs. 1, 5 and [0049]) and a concave area (Fig. 4), wherein the concave area NDA1 (Fig. 1 and [0051]) is connected to the display area DA and disposed close to the recessed space TH (Fig. 1 and [0051]), the concave area is provided with an RC compensation capacitor Cn (Fig. 5, [0093], and [0093] wherein Cn comprises an overlap of voltage lines PLj and scan lines CSLi), and the active matrix organic light-emitting diode display panel further comprises voltage lines PLj (Figs. 4-5 and [0093]) and scan lines CSLi, which are alternately disposed and stacked (Figs. 4-5) to form the RC compensation capacitor, wherein:
	the concave area NDA1 (Figs. 1 and 4) comprises a first rounded corner area (lower left side of the concave area in Figs. 1 and 4) and a second rounded comer area (lower right side of the concave area in Figs. 1 and 4) opposite to the first rounded comer area, and the scan lines CSLi overlap the voltage lines PLj (Fig. 4) after passing through the first rounded comer area and extend to the second rounded area (Fig. 4); and 
	re claim 8, the active matrix organic light-emitting diode display panel according to claim 1, wherein the scan lines are arranged in parallel and equally spaced (i.e., in Fig. 4, the scan lines SL1i and SL2i are parallel in regions away from the concave area; furthermore, scan lines would be parallel in the central area of the display wherein a matrix of pixels P exists, e.g., see the pixel P in Fig. 1).
	Therefore, Kim anticipates claims 1 and 8.
Regarding claims 9-11 and 18:
	re claim 9, Kim discloses an active matrix organic light-emitting diode display panel, comprising a display area DA (Fig. 1 and [0050]) having a recessed space TH (Figs. 1, 5 and [0049]) and a concave area (Fig. 4), wherein the concave area NDA1 (Fig. 1 and [0051]) is connected to the display area DA and disposed close to the recessed space TH (Fig. 1 and [0051]), the recessed area is provided with an RC compensation capacitor Cn (Fig. 5, [0093], and [0093] wherein Cn comprises an overlap of voltage lines PLj and scan lines CSLi), and the active matrix organic light-emitting diode display panel further comprises voltage lines PLj (Figs. 4-5 and [0093]) and scan lines CSLi, which are alternately disposed to form the RC compensation capacitor;
	re claim 10, the active matrix organic light-emitting diode display panel according to claim 9, wherein the voltage lines PLJ and the scan lines CSLi, are stacked to form the RC compensation capacitor (Figs. 4-5 and [0093]);
	re claim 11, the active matrix organic light-emitting diode display panel according to claim 9, wherein the concave area NDA1 (Figs. 1 and 4)  comprises a first rounded corner area (lower left side of the concave area in Figs. 1 and 4) and a second rounded corner area (lower right side of the concave area in Figs. 1 and 4) opposite to the first rounded corner area, and the scan lines overlap the voltage lines after passing through the first rounded corner area and extend to the second rounded area (Fig. 4); and
re claim 18, the active matrix organic light-emitting diode display panel according to claim 1, wherein the scan lines are arranged in parallel and equally spaced (i.e., in Fig. 4, the scan lines SL1i and SL2i are parallel in regions away from the concave area; furthermore, scan lines would be parallel in the central area of the display wherein a matrix of pixels P exists, e.g., see the pixel P in Fig. 1).
Therefore, Kim anticipates claims 9-11 and 18.

Allowable Subject Matter
Claims 2-7 and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 2-7 are allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in claim 2 (when combined with claim 1), and claims 3-7 depend from claim 2; and
Claims 12-17 are allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in claim 12 (when combined with claim 9), and claims 13-17 depend from claim 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references listed on the attached PTO-892 disclose compensation capacitors near openings/recesses of a display panel that have some similarity to that of the current invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903. The examiner can normally be reached M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892